t c memo united_states tax_court stephen j staples petitioner v commissioner of internal revenue respondent docket no filed date p claimed a deduction for research expenses on schedule c profit or loss from business of his form_1040 u s individual_income_tax_return for a film series he was producing after r issued a notice_of_deficiency p requested that the costs be allowed as deductible qualified_film production cost expenses pursuant to sec_181 p did not timely make the required sec_181 election to treat production_costs as deductible for the tax_year held p is unable to currently deduct the film series research expenses pursuant to sec_181 because he did not make a valid timely sec_181 election and even if this court were to apply the doctrine_of substantial compliance to accept p’s form_1040 schedule c as a valid sec_181 election p would still not be entitled to the benefit of the sec_181 deduction because he has not met the requirement of starting principal photography stephen j staples pro_se s penina shadrozz for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of a deficiency in income_tax that respondent determined for petitioner’s tax_year after concessions by the parties the only issues for decision are whether petitioner made a timely sec_181 election for the film series production_costs to be treated as currently allowable expenses and whether the film series expenses qualify for a sec_181 deduction background this case was submitted fully stipulated pursuant to rule the stipulation of facts with accompanying exhibits is incorporated herein by reference at the time the petition was filed petitioner resided in california the parties agree that for the tax_year petitioner had unreported long- term capital_gains of dollar_figure petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and the expenses reported on schedule c profit or loss from business need to be capitalized pursuant to sec_263a unless this court finds these expenses to qualify for a deduction under sec_181 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is an attorney and was admitted to the state bar of california in date in petitioner began researching american history for the purpose of creating an american history film series film series petitioner’s film series was to include episodes regarding different geographic locations and different points of history the film series was intended to be exhibited to the general_public as entertainment as well as for educational_purposes petitioner engaged in creating the film series with the intention of making a profit claimed deductions during the and taxable years petitioner was in the startup phase of the film series in and petitioner conducted research and explored locations for the film series he seeks to currently deduct under sec_181 the expenses he incurred in conducting these activities in petitioner did not yet have the film series set for production or reasonably expect that it would be set for production as of date petitioner had not yet begun principal photography tax_return petitioner requested and received an extension of time until date to file his form_1040 u s individual_income_tax_return tax_return petitioner self-prepared and timely filed this tax_return petitioner did not use the services of a tax professional to prepare this tax_return petitioner claimed section schedule c expense deductions for the film series research activities conducted in that were not deductible and would have to be capitalized pursuant to sec_263a unless they are deductible under sec_181 petitioner’s schedule c did not include the name of the production the date production_costs were first paid or the amount of qualified_compensation petitioner did not attach a statement to his tax_return indicating that he reasonably expects the total production cost to be less than dollar_figure million petitioner did not attach a statement to his tax_return stating his intention of making a sec_181 election petitioner did not file a form_3115 application_for change in accounting_method for the tax_year petitioner has not filed an amended federal_income_tax return for the taxable_year on date respondent issued to petitioner a statutory_notice_of_deficiency and petitioner timely petitioned this court on date we granted the parties’ joint motion to submit the case under rule the schedule c expenses consisted of dollar_figure for car and truck expenses dollar_figure for insurance other than health dollar_figure for legal and professional services dollar_figure for office expenses dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for travel dollar_figure for claimed deductible meals and entertainment dollar_figure for utilities and dollar_figure for other expenses discussion as a general_rule the commissioner’s determination in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has not established that he meets the requirements under sec_7491 and for such a shift deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction maintain adequate_records substantiate each deduction and show that they have met all requirements sec_6001 62_tc_834 sec_1_6001-1 income_tax regs film research expenses generally research and experimental expenses cannot be deducted but may be capitalized see sec_263a therefore absent the applicability of a specific strict substantiation rules for deductions other than those subject_to sec_274 scrutiny may in some situations not present here be relaxed by the cohan_rule see 39_f2d_540 2d cir code section petitioner cannot currently deduct the research and location exploration expenses relating to the film series in the american_jobs_creation_act_of_2004 pub_l_no sec_244 sec_118 stat pincite congress created sec_181 which allows for a current deduction of otherwise capitalized expenditures_for qualifying films or television productions see sec_181 s rept no pincite congress created sec_181 to provide an incentive for the film and television production industries to produce films in the united_states see s rept no supra pincite in order to qualify for a sec_181 deduction the taxpayer must make an election in such manner as prescribed by the secretary and by the due_date including extensions for filing the taxpayer’s return of tax under this chapter for the taxable_year in which costs of the production are first incurred sec_181 t he taxpayer must attach a statement to the return stating that the taxpayer is making an election under sec_181 sec_1_181-2t c temporary income_tax regs fed reg date emphasis added the sec_181 election attachment must include the name of the production the date production_costs were first paid_or_incurred the amount of production_costs the aggregate amount of qualified_compensation paid_or_incurred in the taxable_year and the aggregate amount of compensation paid_or_incurred in the taxable_year and the taxpayer must declare that he reasonably expects both that the production will be set for production and that it will be a qualified_film and that the aggregate costs will not exceed the dollar_figure million limit see id petitioner did not make a timely election under sec_181 to deduct his expenses relating to the film series petitioner did not attach a statement to his tax_return stating that he was making an election under sec_181 but seeks to justify his position by requesting that we allow his schedule c attached to his form_1040 as a valid sec_181 election petitioner included some of his research expenses for his film series on that schedule c however the mere fact that petitioner attached a schedule c to his tax_return containing some of that information is not sufficient for that schedule c to be treated as a qualifying election for sec_181 purposes this court has held no such election alternative exists with respect to other code provisions see kosonen v commissioner tcmemo_2000_107 wl holding that despite the taxpayer’s aggregating his rental income on the schedule e supplemental income and loss attached to his federal_income_tax return that schedule e did not qualify as an election to aggregate the there is a higher dollar limitation for certain qualified films or television productions the costs of which are significantly incurred in specified areas petitioner does not allege that the costs were incurred in any of the specified areas taxpayer’s rental_activity pursuant to sec_469 additionally petitioner’s schedule c did not provide the required information for a valid sec_181 election this court has on limited occasions applied the doctrine_of substantial compliance involving failures to make an election according to the applicable regulations see estate of chamberlain v commissioner tcmemo_1999_181 aff’d 9_fedappx_713 9th cir substantial compliance does not apply to the essential requirements of a statute see 61_tc_5 on the other hand if the requirements are procedural or directory in that they do not go to the essence of the thing to be done but rather are given with a view to the orderly conduct of business they may be fulfilled by substantial compliance see 105_tc_29 67_tc_1071 63_tc_316 42_tc_308 this court in storey v commissioner tcmemo_2012_115 wl applied the doctrine_of substantial compliance for a taxpayer attempting to make a sec_181 election even assuming arguendo that we were to apply the doctrine_of substantial compliance to allow petitioner to use his schedule c as a sec_181 election petitioner would still not be entitled to benefit from or to make a sec_181 election because he had not yet started principal photography see sec_1 6t a temporary income_tax regs fed reg date commencement of principal photography is necessary for a taxpayer’s eligibility to make a valid sec_181 election see storey v commissioner wl at the temporary regulations state that they apply to productions the first day of principal photography for which occurs on or after date and before date see sec_1_181-6t a temporary income_tax regs supra subsequently the sec_181 regulations have been finalized and the date by which a taxpayer may begin principal photography has been extended however petitioner does not allege that he complies with these regulations by having started principal photography see sec_1_181-6 income_tax regs as of date petitioner had still not begun principal photography we conclude that even if this court were to apply the doctrine_of substantial compliance as perfecting petitioner’s attempted sec_181 election since petitioner as of date had not yet begun principal photography he would still there are two exceptions that apply to pre-effective date productions and returns filed for prior taxable years but petitioner did not allege that either of the exceptions apply see sec_1_181-6t b and c temporary income_tax regs fed reg date not be entitled to a sec_181 election for the tax_year we need not determine whether petitioner would have otherwise qualified for a sec_181 deduction petitioner did not make a sec_181 election in his tax_return or in an earlier year’s federal_income_tax return see sec_1_181-2t e temporary income_tax regs fed reg date petitioner did not allege that a timely sec_181 election was made for the taxable_year but asks the court to treat petitioner as if an election to apply sec_181 was timely made the court cannot and will not do so as it has no authority to rewrite the statute or the regulation petitioner does not meet the statutory requirement for a qualifying sec_181 election and therefore may not deduct his film research and location exploration expenses for the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant the issue of whether petitioner may deduct these expenses pursuant to sec_181 for a future year was not before the court and therefore we express no opinion on this issue to reflect the foregoing decision will be entered under rule
